DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/21.
Applicant’s election without traverse of claims 1-4 in the reply filed on 10/22/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tsukane et al. (US 2008/0094707).
Tsukane discloses a polyamide functional sheet (paragraph [0016]) being obtained by disposing a protective layer formed by a transparent plastic sheet or film on at least one surface of a functional layer (paragraph [0021]), which is a polyvinyl! alcohol-based polarizing film layer, a photochromic layer, or a combination of these layers (paragraph [0065]), with an adhesive layer being interposed there between 
The limitation “an oxygen transmission rate at 23°C and 85% RH is 50 cm3/m2x24 hr x bar or more” is inherent in Tsukane since Tsukane discloses that the polyamide layer is Grilamid TR55 (paragraph [0096]) which is the same polyamide (PA2, pages 27-28 and Table 1 in the instant specification) used by applicant.  Furthermore, Tsukane discloses the polyamide at a thickness of 100 – 300 microns (paragraph [0062]) which includes 200 microns which is the thickness disclosed for applicant’s PA2 (see table 1 from the instant specification).  Moreover, Tsukane discloses the same structural layers (polyamide, adhesive, polyvinyl alcohol) recited by applicant as discussed above.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Fujinaka et al. (US 2007/0148482).
Fujinaka discloses a polyamide functional sheet (paragraphs [0006], [0008], [0039]) being obtained by disposing a protective layer formed by a transparent plastic sheet or film on at least one surface of a functional layer (paragraph [0022, [0039]), which is a polyvinyl! alcohol-based polarizing film layer, a photochromic layer, or a combination of these layers (paragraphs [0019], [0023 - 0025]), with an adhesive layer being interposed there between (paragraph [0036]), wherein the protective layer is a 
The limitation “an oxygen transmission rate at 23°C and 85% RH is 50 cm3/m2x24 hr x bar or more” is inherent in Fujinaka since Fujinaka discloses that the polyamide layer is Grilamid TR90 (paragraph [0027]) which is the same polyamide (PA1, pages 27-28 and Table 1 in the instant specification) used by applicant.  Furthermore, Fujinaka discloses the polyamide at a thickness of 100 – 500 microns (paragraph [0035]) which includes 200 microns which is the thickness disclosed for applicant’s PA1 (see table 1 from the instant specification).  Moreover, Fujinaka discloses the same structural layers (polyamide, adhesive, polyvinyl alcohol) recited by applicant as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukane et al. (US 2008/0094707).
Tsukane discloses a polyamide functional sheet (paragraph [0016]) being obtained by disposing a protective layer formed by a transparent plastic sheet or film on 
The limitation “an oxygen transmission rate at 23°C and 85% RH is 50 cm3/m2x24 hr x bar or more” is necessarily present in Tsukane since Tsukane discloses that the polyamide layer is Grilamid TR55 (paragraph [0096]) which is the same polyamide (PA2, pages 27-28 and Table 1 in the instant specification) used by applicant.  Furthermore, Tsukane discloses the polyamide at a thickness of 100 – 300 microns (paragraph [0062]) which includes 200 microns which is the thickness disclosed for applicant’s PA2 (see table 1 from the instant specification).  Moreover, Tsukane discloses the same structural layers (polyamide, adhesive, polyvinyl alcohol) recited by applicant as discussed above.  It would have been obvious to one of ordinary skill to have provided applicant’s recited oxygen transmission rate in order to optimize gas barrier properties.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujinaka et al. (US 2007/0148482).
Fujinaka discloses a polyamide functional sheet (paragraphs [0006], [0008], [0039]) being obtained by disposing a protective layer formed by a transparent plastic sheet or film on at least one surface of a functional layer (paragraph [0022, [0039]), which is a polyvinyl! alcohol-based polarizing film layer, a photochromic layer, or a combination of these layers (paragraphs [0019], [0023 - 0025]), with an adhesive layer being interposed there between (paragraph [0036]), wherein the protective layer is a sheet or film formed by a polyamide resin (paragraphs [0008], [0039]), wherein the polyamide resin of the protective layer is a non-crystalline or microcrystalline polyamide resin (paragraph [0028]), wherein the adhesive layer is formed by a urethane resin-based adhesive (paragraph [0036]).
The limitation “an oxygen transmission rate at 23°C and 85% RH is 50 cm3/m2x24 hr x bar or more” is inherent in Fujinaka since Fujinaka discloses that the polyamide layer is Grilamid TR90 (paragraph [0027]) which is the same polyamide (PA1, pages 27-28 and Table 1 in the instant specification) used by applicant.  Furthermore, Fujinaka discloses the polyamide at a thickness of 100 – 500 microns (paragraph [0035]) which includes 200 microns which is the thickness disclosed for applicant’s PA1 (see table 1 from the instant specification).  Moreover, Fujinaka discloses the same structural layers (polyamide, adhesive, polyvinyl alcohol) recited by applicant as discussed above.  It would have been obvious to one of ordinary skill to have provided applicant’s recited oxygen transmission rate in order to optimize gas barrier properties.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujinaka et al. (US 2007/0148482) in view of Tsukane et al. (US 2008/0094707).
Fujinaka does not disclose wherein a retardation value of the protective layer is 200 nm or less or 2,000 nm.
Tsukane discloses wherein a retardation value of the protective layer is 200 nm or less or 2,000 nm or more (paragraphs [0016], [0048 - 0052]) in an optical film for the purpose of preventing light leakage and irregular color development (paragraphs [0013 -0015]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a retardation value of the protective layer is 200 nm or less or 2,000 nm in Fujinaka in order to prevent light leakage and irregular color development as taught or suggested by Tsukane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
January 4, 2022